                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

UNITED STATES OF AMERICA,                  )   Criminal No. 19-257(1) (MJD/KMM)
                                           )
        v.                 Plaintiff,      )
                                           )   DEFENDANT=S PRETRIAL MOTION
AMANDA MARIE LETOURNEAU,                   )   FOR DISCLOSURE OF 404 EVIDENCE
                                           )
                          Defendant.       )


       Amanda Marie Letourneau, by and through her undersigned attorney, hereby moves

the Court for an Order directing the government to immediately disclose any "bad act" or

"similar course of conduct" evidence it intends to offer at trial pursuant to Rule 404 of the

Federal Rules of Evidence. Rule 404(b) requires Areasonable notice@ upon request of the

defendant. Ms. Letourneau notifies the Court and the government that she is officially

making such a request.

       This motion is based on the indictment, the file and record in the above-entitled

action and any and all other matters which may be presented prior to or at the time of the

hearing of said motion.


Dated: November 12, 2019                       Respectfully submitted,


                                               s/Shannon Elkins

                                               SHANNON ELKINS
                                               Attorney ID No. 332161
                                               Attorney for Defendant
                                               107 U.S. Courthouse
                                               300 South Fourth Street
                                               Minneapolis, MN 55415
